838 N.E.2d 1 (2005)
217 Ill.2d 575
297 Ill.Dec. 514
PEOPLE State of Illinois, petitioner,
v.
Tobias L. DRYDEN, respondent.
No. 98795.
Supreme Court of Illinois.
December 1, 2005.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in People v. Dryden, 349 Ill.App.3d 115, 285 Ill.Dec. 61, 811 N.E.2d 302 (2004), and reconsider its judgment in light of People v. Sharpe, 216 Ill.2d 481, 198 Ill.Dec. 169, 839 N.E.2d 492 (2005).